Citation Nr: 1610328	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  04-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to June 1, 2006, and in excess of 60 percent from that date for tinea corporis.

2.  Entitlement to an initial rating in excess of 30 percent prior to October 26, 2010, and in excess of 50 percent from that date for migraine headaches.  

3.  Entitlement to a separate compensable rating for a left knee scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from June 1982 to June 1985 and from December 1985 to January 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  The RO in Los Angeles, California is currently the Agency of Original Jurisdiction.

When these matters were before the Board in June 2007, they were remanded for additional evidentiary development.  While the case was in remand status, the RO increased the rating for tinea corporis to 60 percent, effective January 1, 2006, and increased the rating for migraine headaches to 50 percent, effective October 26, 2010.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The last supplemental statement of the case addressing the issues on appeal was issued in August 2013.  Subsequent to that time, additional pertinent evidence, including reports of VA examinations in April 2015 and clinical records, was added to the record.  The Veteran has not waived his right to have this evidence initially considered by the RO or the Appeals Management Center (AMC).  Therefore, a remand for that purpose is required.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  

2.  Undertake any other indicated development.  

3.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

